DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS document submitted 8/9/2021 is acknowledged and has been considered.

Drawings
The drawings submitted 8/9/2021 are acknowledged and acceptable.

Election/Restrictions
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  In some of the claims, multiple sentences are incorporated.  Note that each claim should begin with Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).   In claim 7 at line 8, “poser” should be “power”.  In claim 9, at line 4, punctuation is required after “alternatively”.   In claim 1, the term “its” in line 19 should be changed to “the drones” for clarity.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the terms “laundry list” is indefinite since it fails to establish specific claimed payloads and suggests a degree of uncertainty with regards to what is actually being claimed.  Also in claim 1, the phrase “limited only by the imagination of the user” is especially vague and open to interpretation and “described elsewhere” is unclear.  Also, the phrase “selection of the disabling product mentioned above can be tailored by each particular drone’s needs as pre-loaded and a variety of payloads carried along with the drone on each 

Claim 1 recites the limitation "on board logic and computing capability" in line18 and “available list” at line 21 and “integrated defense protection system” at line 24 and “batteries and capacitors” at line 29.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "said harpoon" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 1-10, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 1-10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant requires that the drone include a turbofan mag/lev type engine that “contains a magnetic repulson and attraction engine using turbine blades mounted on frictionless bearings and or utilize the tips of the turbine blades to obtain the needed rotary motion”, mounted on a gimbal. With specific emphasis on the reduced size necessity of the claimed drone, it is not clear how an engine of the type claimed would be employed and the disclosure does not clarify how one of ordinary skill in the art would make and/or use the propulsion.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 4, it appears that the language incorporates “at least one person” as a limitation of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speasl et al. (U.S. Patent ) in view of Nord et al. (U.S. Patent Application Publication 2020/0130834).

In regards to claim 1, disclose a protection system for a space comprising: A victim disabling system that applies a disabling effect on a designated target such as a terrorist that includes
A. 	a control box located in the space.  Speasl teaches a control box (item 105);
B. 	one or more drones contained in said control box, said drone including an engine, a power supply, an optic system and a computer, said drone also having a member that delivers a “disabling product” to its target when in contact
Therewith.  Speasl teaches multiple drones contained in/on the control box (items 100) with engine, power supply, optics and computer, but fails to explicitly teach a disabling product deliverable to a target when in contact.  However, Nord et al (henceforth referred to as Nord) teaches a drone system that is capable of delivering a disabling product to a target (telescoping stinger, item 80) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide various 
C. 	an optical sighting system that delivers target location information to
said drone.  Speasl teaches a targeting system in/on the drone;
D. 	a laundry list of payloads of various types, for example knockout or
fatal medications delivered by hypodermic, and electrical shock of surprising power, a high explosive charge limited in power only by the weight of the explosive itself, and additional disabling mechanisms limited only by the imagination of the user. Selection of the “disabling product” mentioned above can be tailored by each particular drone’s needs as pre-loaded and a variety of payloads carried along with the drone on each mission limited only by the payload menu selection available at that particular facility.  The device of Speasl as modified is capable of the claimed function; 
E.	 each drone’s multiple pre-loaded options of payload, may be tailored from minute to minute as needed, by use of its on-board logic and computing capability. From each such immediately available menu of options the mission controllers or the drone’s computer itself may modify its mission parameters and its payload from the available list, thereby each payload may be modified, increased in severity or leniency 
as needed, and all this, virtually instantaneously.  The drone of Speasl includes onboard logic and can function as claimed;
F. 	This capability is achieved by storage of stored programs in each drone, each facility and throughout the entire integrated defense protection system. and availability of action options utilizing a laundry list of physical payloads.  The Speasl drones store data relative to their mission and payload; and

apparent also when the target is armored in electrical transmissive materials.  The drone of Speasl includes a power to weight ratio and also stores electrical charge electrical components including batteries and capacitors.

In regards to claim 2, Speasl discloses that the space includes at least a partially enclosed space having a wall; and wherein control box is mounted on said wall.  Speasl teaches use of the base module in a box van or in a building and possibly mounted on a wall (col. 11, lines 14-33).

In regards to claim 3, Speasl discloses that the space includes at least a partially enclosed space having a ceiling; and wherein control box is mounted on said wall.  Speasl teaches various locations and implementations including in/on a box truck or building with a ceiling and being mounted on a wall (col. 11, lines 14-33).

In regards to claim 4, Speasl discloses that the control box is mobile; and wherein there is at least one person in said space and said one person, designated a control person, carries said mobile control box.   The control box of the Speasl invention 

In regards to claim 5, Speasl discloses that the space includes at least a partially enclosed space having a wall and/or a ceiling and/or said protection system also includes a further control box fixedly mounted on the wall and/or ceiling.  Speasl teaches use of the base module in a box van or in a building and possibly mounted to a wall (col. 11, lines 14-33).

In regards to claim 6, Speasl discloses that the control box further contains a sighting laser, an etching laser, an optics system, power components, data storage units, a computerized wireless integrated series of computers and a hanger for holding said one or more drones.  The box of Speasl includes drones and equipment with sighting, power, optics, data storage, and wireless components (wireless communications equipment, laser range finding, data storage medium etc.). Speasl as modified incorporates a directed energy laser capable of etching. 

Summary/Conclusion
Claims 1-10 are rejected and claims 11 and 12 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641